I concur in the judgment and all rulings except as shown herein. As to special ground 1 of the motion for new trial, the objection to the evidence as being irrelevant, immaterial, and prejudicial raises no question for review. Clackum v. State, 55 Ga. App. 44 (14) (189 S.E. 397); Deen v. Baxley State Bank, 62 Ga. App. 536
(8 S.E.2d, 689). The trial judge's ruling on the demurrer as to the attorney's fees was harmless to the plaintiff since the jury found for the defendants. It would make no difference whether the evidence in this case was the same as that in the Federal case. The credibility of the witnesses was entirely for the jury in this case, and the findings in the Federal case were in no way binding on them or the State courts.